Citation Nr: 1015076	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-06 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin disease, including 
recurring abscesses and atopic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to June 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2006 Substantive Appeal (Form VA-9) the 
Veteran requested a travel board hearing before a Member of 
the Board in connection with his claim.  In July 2006, the 
Veteran was notified that his hearing was scheduled for 
August 2, 2006.  The record reflects that in July 2006, the 
Veteran cancelled his hearing and requested the hearing be 
rescheduled after he received a copy of the claims file that 
he had requested in April 2006.  After VA sent the Veteran a 
copy of his claims file, the RO notified the Veteran in 
January 2007 that his hearing had been rescheduled for 
February 7, 2007.  In January 2007, the Veteran contacted the 
RO to cancel the hearing because he was unable to make that 
time.  The RO notified the Veteran in June 2007 that he was 
rescheduled for a hearing on July 11, 2007.  The Veteran 
called in June 2007 and notified the RO that he could not 
make it and that he requested that the hearing be 
rescheduled.  The RO sent the Veteran a letter in August 2007 
informing the Veteran that his hearing was rescheduled for 
September 11, 2007.  In August 2007, the Veteran returned the 
hearing confirmation form indicating that he was unable to be 
present at the scheduled hearing due to an illness in the 
family and he requested that the hearing be rescheduled.  The 
RO did not reschedule the hearing or notify the Veteran that 
his hearing would not be rescheduled. 

Under 38 C.F.R. § 20. 704(c), a request for a change in a 
hearing date may be made at any time up to two weeks prior to 
the scheduled date of the hearing if good cause is shown. 
Examples of good cause include, but are not limited to, 
illness of the appellant and/or representative, difficulty in 
obtaining necessary records and unavailability of a necessary 
witness.  38 C.F.R. § 20.704(c).  If good cause is shown, the 
hearing will be rescheduled for the next available hearing 
date after the contingency, which gave rise to the request 
for postponement, has been removed.  Id.  If good cause is 
not shown, the appellant and his or her representative will 
be promptly notified and given the opportunity to appear at 
the hearing as was previously scheduled.  Id.  

The Board notes that the Veteran's travel board hearing has 
already been scheduled four times.  In the last instance, the 
Veteran notified the RO over two weeks in advance that he 
would be unable to attend the hearing and requested the 
hearing be rescheduled.  He also provided good cause, a 
family illness, for his inability to attend the hearing.  In 
addition, even if the Veteran had not provided good cause for 
the hearing, the Veteran was not notified that good cause had 
not been shown and therefore, he had not been given the 
opportunity to appear at the scheduled hearing in September 
2007.  Therefore, the Board finds that the Veteran should be 
scheduled for another travel board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
travel board hearing at the RO before a 
Veterans Law Judge at the next available 
opportunity.  Notification of the hearing 
must be mailed to the Veteran at his 
current address.  Thereafter, if the 
Veteran requests that the travel board 
hearing be rescheduled and VA determines 
that the Veteran has not shown good cause, 
the Veteran and his representative should 
be promptly notified and given the 
opportunity to appear at the hearing as 
was previously scheduled as required under 
38 C.F.R. § 20.704(c).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


